Citation Nr: 0831388	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1967 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).


FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of 
the veteran's service.

2.  The service medical records do not reveal complaints or 
treatment for hearing loss or tinnitus; separation 
examination showed clinically normal hearing.

3.  The post-service evidence does not show treatment for 
hearing loss or tinnitus until several decades following 
separation from service and competent opinion concludes that 
it is not at least as likely as not that such hearing loss 
and tinnitus are causally related to active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied. The 
VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present case, the veteran was provided the required 
notice in a letter dated June 2005.  While the specific 
notice required by Dingess/Hartman has not been provided, it 
is harmless error as service connection remains denied and 
subsequent questions involving effective dates and disability 
ratings need not be addressed.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the veteran's service medical records and the 
veteran has been accorded a VA examination with respect to 
his claims for service connection.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the veteran's claim for service connection for hearing loss 
and tinnitus.  

Service Connection

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that his 
hearing disorders originated from artillery noise and gunfire 
exposure while in service.  He further asserts that he has 
had poor hearing since leaving the military in 1970.  At the 
outset, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), organic disease of the 
nervous system, including sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that in his capacity as a gunners mate 
he was exposed to artillery noise from shooting 5 inch 
projectiles.  His DD Form 214 is consistent with this 
assertion, and it has been further verified by the RO that he 
did, indeed, participate in gunners mate training.  Moreover, 
in his notice of disagreement, he stated that during a 
portion of his tour in Vietnam, he participated in numerous 
gunnery practice drills, which exposed him to additional 
noise factors.  

The veteran's statements with respect to his in-service noise 
exposure are found to be credible.  Moreover, his claims of 
noise exposure are consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(b).  Accordingly, in-service 
noise exposure is conceded.  However, this fact alone does 
not enable a grant of service connection for bilateral 
hearing loss and tinnitus.  Rather, it must further be shown 
that such noise exposure resulted in chronic disability.  
Here, the Board finds that the evidence does not demonstrate 
that hearing loss and tinnitus were incurred during active 
service, for the reasons discussed below.

In evaluating the claims, the veteran's service medical 
records have been reviewed.  Such records are silent as to 
complaint, treatment, or diagnosis of hearing loss or 
tinnitus.  Hearing levels were normal upon entrance 
examination in September 1966 and whispered voice testing was 
15/15 in both ears.  Upon separation examination in August 
1970, hearing levels were again normal, and whispered voice 
testing was 15/15 in both ears.  Audiometric testing after 
separation in 1975 and 1982 also indicated normal whisper 
tests.  

The veteran asserts that he was treated for an ear infection 
in May of 1969.  However, as noted previously, none of the 
service medical records indicate any complaints or treatment 
referable to the ear.  As to post-service treatment for 
hearing loss or tinnitus, a search for VA medical center 
treatment records has also proved fruitless.  

In fact, following separation from active service, there are 
no documented complaints or treatment referable to hearing 
loss or tinnitus until the time of the present claim in 2005.  
Thus, post-service treatment was not shown until over 30 
years following the veteran's discharge from active service.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In June 2007, the veteran was afforded a VA audiological 
examination to determine the extent of his claimed hearing 
loss.  At that time, pure tone thresholds, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
35
35
LEFT
40
40
35
30
20

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally according to the Maryland CNC Test.  

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

Here, the pure tone test results above show a current 
bilateral hearing loss as defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether the veteran has demonstrated continuity of hearing 
loss and tinnitus symptomatology. 

From his statements, it can fairly be implied that the 
veteran is contending continuous hearing loss and tinnitus 
symptomatology since active service.  For example, in 
communications from June 2005 and September 2005, the veteran 
stated that he has poor hearing and ringing in his ears since 
service.  In this regard, he is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 
F.3d 1331 (Fed. Cir. 2006).  

However, the veteran's reports of continuous hearing loss 
symptoms are also found to be outweighed by the evidence of 
normal hearing upon separation, and a lengthy absence of 
documented treatment after active service.  Again, such 
absence of complaints or treatment until 2005 is deemed more 
probative than his current recollection as to symptoms 
experienced in the distant past.  

Based on the foregoing, with respect to both the hearing loss 
and tinnitus claims, continuity has not been established, 
either through the competent evidence or through his 
statements.  Moreover, the claims folder does not contain a 
competent medical opinion causally relating current hearing 
loss and tinnitus to active service.  In fact, the June 2007 
VA examiner reached the opposite conclusion.  It was reasoned 
that because the veteran's separation examination revealed 
normal hearing, his current hearing loss, nearly 37 years 
post-military, is less likely than not related to his noise 
exposure in service but, instead, to aging factors.  
Moreover, the examiner opined that the because of the 
infrequency of his tinnitus episodes, and the amount of time 
that has lapsed since separation, the veteran's tinnitus is 
less likely than not related to service.  

The June 2007 opinion was offered following a review of the 
claims file, and following an objective examination of the 
veteran.  Moreover, the opinion was accompanied by a clear 
rationale consistent with the evidence of record.  
Accordingly, such opinions are found to be highly probative.  
Furthermore, no other competent evidence of record refutes 
those opinions.  The veteran himself believes that his 
current bilateral hearing loss and tinnitus are causally 
related to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Therefore, the Board finds that a bilateral hearing loss and 
tinnitus were not present during service and the currently 
claimed hearing disorders did not develop as a result of any 
incident during service, to include exposure to noise.  
Accordingly, there is no basis for a grant of service 
connection for bilateral hearing loss and tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra. 



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


